DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 12 and 19, ITO teaches “random projections which differ with different locality-sensitive hash values of feature values are used so that it can be assumed that, in the vicinity of a target feature value, a local distance-preserving mapping is established between feature values and the corresponding protected feature values (Abstract).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed  screening, based on locality-sensitive hash value corresponding to each of the first features and the second features, stored first multidimensional feature data based on the first feature data and the second feature data to obtain a target feature data set, wherein the target feature data set comprises second multidimensional feature data obtained through screening a pedestrian image and matching each of the first feature data and the second feature data, and wherein a locality-sensitive hash value corresponding to any one of the second multidimensional feature data in the target feature data set is the same as the locality-sensitive hash value corresponding to at least one of the first feature data or the second feature data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649